FILED
                             NOT FOR PUBLICATION                            JAN 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEODEGARIO SALVADOR,                             No. 09-16846

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00991-PMP-RJJ

  v.
                                                 MEMORANDUM *
GMAC MORTGAGE,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Leodegario Salvador appeals pro se from the district court’s judgment

dismissing his action alleging federal and state claims in connection with his

mortgage. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to remand, Ethridge v. Harbor House Rest., 861 F.2d 1389,

1393 (9th Cir. 1988), and we affirm.

      The district court properly denied Salvador’s motion for remand because the

complaint was based in part on alleged violations of federal statutes and, thus, the

court had jurisdiction. See 28 U.S.C. § 1441(b) (allowing for the removal of

“[a]ny civil action of which the district courts have original jurisdiction founded on

a claim or right arising under the . . . laws of the United States . . . without regard

to the citizenship or residence of the parties”); Ethridge, 861 F.2d at 1394 (“When

a plaintiff’s complaint relies on federal law as the source of recovery, it is obvious

that the case ‘arises under’ federal law and therefore may be removed to federal

court.” (citation omitted)). Additionally, Salvador has not shown that he properly

served GMAC, which would have required them to file an answer in state court.

See Nev. R. Civ. P. 4(d) (requiring personal service).

      We decline to consider matters not specifically and distinctly raised and

argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (per curiam); Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Salvador’s motion to proceed on the original record is granted. See 9th Cir.

R. 30-1.2.

      AFFIRMED.


                                            2                                     09-16846